NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JONAS JACKSON, JR.,              )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3883
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 5, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.